Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15, 22-28, 32, and 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayukawa (U.S. Publication 2004/0261848) in view of Allen (U.S. Patent 1,438,081) and further in view of Broecker (U.S. Patent 2,142,044).
In regards to claim 12, Kayukawa discloses a valve core comprising: a core body (10) screwed to a female screw threads (57) of a core mounting hole (52), wherein the core body (10) is formed of two components including a seal ring (30) brought into contact with a tapered part (56) of the core mounting hole (52), the tapered part (56) being more downstream in a filling direction than the female screw part (57), and a support base (11) including a male screw part (12) screwed with the female screw part (57) and a sleeve part (19) to which the seal ring (30) is externally fitted, the valve core (10) further comprising: a shaft part (20) penetrating through the support base (11); a valve body (24) provided at a tip of the shaft part (20), the valve body (24) abutting on and becoming spaced apart from the seal ring (30) to open and close the core mounting hole (52); an overhang part (15) provided at the sleeve part (19) so as to laterally overhang from a basal end of the sleeve part (19), the overhang part (15) abutting on the seal ring (30) from a basal end side, the tapered part (56) abutting on the overhang part (15); a plate part (14) provided at the support base (11) so as to project to the basal end side from the basal end of the sleeve part (19) including the overhang part (15), the plate part (14) being plate- like having a pair of flat tool abutting surfaces against which a tool for screwing the male screw part (12) with the female screw part (57)is pressed, the male screw part (12) in its entirety being formed at a lateral surface of the plate part (14); and a shaft receiving hole (14A) formed to penetrate through the plate part (14) on an extension of a center hole (28) of the sleeve part (19), the shaft part (20) being inserted into the shaft receiving hole (14A) and the center hole (28) of the sleeve part (19), wherein the seal ring (30) has the shape of a ring and the overhang part (15) and the seal ring (30) abut on each other and a hole (27) penetrates through the support base (11), the hole being perpendicular to an axial direction of the sleeve part (19), the hole (27) opening at the pair of tool abutting surfaces, and the hole (27) having an inner surface.
Kayukawa does not specifically disclose that the seal ring has a quadrangular cross-sectional shape.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant as modifications regarding shapes are generally considered to be modifications which are obvious and within the purview of a person having ordinary skill in the art. 
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant within the course of ordinary research and development so as to achieve optimal results in the environment and/or application of usage.
Please note that applicant has not disclosed any criticality for the claimed limitation in the instant application.
Finally, Allen teaches a valve core which includes a seal (10) that has a quadrangular cross-sectional shape. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the seal shape of Kayukawa in view of the teachings of Allen, as the as the simple substitution of one known seal arrangement (e.g. seal 10 of Allen) for another (i.e. seal 30 of Kayukawa) to obtain predictable results (e.g., fluid sealing); or otherwise obvious as the use of a known technique (e.g. utilizing a resilient gasket to create a fluid seal) to improve a similar device (a valve core) in the same way.
Kayukawa is silent as to the orientation of the inner surface. 
However, Broecker teaches a valve core which includes a hole (H) having an inner surface (IS) that is parallel to a direction perpendicular to an axial direction of a sleeve part.  

    PNG
    media_image1.png
    783
    385
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    206
    233
    media_image2.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have substituted
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to form the hole shape of Kayukawa in view of the teachings of Broecker, as the as the simple substitution of one known surface arrangement (e.g. IS of Broecker) for another (i.e. inner surface of Kayukawa) to obtain predictable results (e.g., fluid flow).
In regards to claim 13, in an axial direction of the shaft part (20), the plate part (14) occupies at least half the support base (11).
In regards to claims 14 and 15, in the overhang part (15), a surface opposite to the seal ring (Allen 10) is perpendicular to the pair of tool abutting surfaces.
In regards to claims 22-25, Kayukawa does not specifically disclose that the shape of the perpendicular whole.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the perpendicular hole to be as recited by applicant as modifications regarding shapes are generally considered to be modifications which are obvious and within the purview of a person having ordinary skill in the art. 
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant within the course of ordinary research and development so as to achieve optimal results in the environment and/or application of usage.
Please note that applicant has not disclosed any criticality for the claimed limitation in the instant application.
	In regards to claims 26-28, a head part (21) formed at a basal end of the shaft part (20) to laterally project; and a compression coil spring (29) into which the shaft part (20) is inserted between the plate part (14) and the head part (21).
	In regards to claims 32 and 33, Kayukawa does not specifically disclose that the relative sizes of the thread valley and ridge.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the thread dimensions to be as recited by applicant as modifications regarding shapes are generally considered to be modifications which are obvious and within the purview of a person having ordinary skill in the art. 
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant within the course of ordinary research and development so as to achieve optimal results in the environment and/or application of usage.
Please note that applicant has not disclosed any criticality for the claimed limitation in the instant application.
Claims 30 and 31, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayukawa, Allen, and Broecker, and further in view of Ashman (U.S. Patent 3,486,522).
Kayukawa discloses all of the elements as discussed above. 
Kayukawa does not specifically disclose that the valve body has a shape of a cap including a cylindrical body having its one end bottomed and provided with a collar extending from its other end.
 However, Ashman teaches a valve core which includes a valve body (40, 46) which a shape of a cap including a cylindrical body having its one end bottomed and provided with a collar extending from its other end.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the valve body of Kayukawa as taught by Ashman to facilitate swivel action sealing (see Ashman col. 2, line 32-50).
Regarding "the cylindrical body is fixed by swaging to a tip of the shaft part,” the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection as outlined above.
As discussed above, it is the office’s position that Broecker teaches an inner surface as necessitated by the claims. 
Applicant argues that the cross-sectional shape of the hole is not a design choice as it relates to Kayukawa because the hole intersects bridge 14. The office disagrees. Kayukawa makes no disclosure that the cross-sectional shape of the disclosed hole is critical. Further, the office is unaware of why the claimed cross-sectional shape is not capable of intersecting bridge 14. Still further, it is the office’s position that the purported advantages of the cross-sectional shape as discussed in para. [0024] of applicant’s specification are not necessarily affected by the cross-sectional shapes disclosed. Applicant discloses within para. [0024] that “since the perpendicular hole 18 has a shape of a long hole elongated in the longitudinal direction (vertical direction) of the plate part 15, the cross-sectional area of the perpendicular hole 18 is increased. Thus, a further reduction in weight is achieved.” This disclosure only appears to consider the length of the hole along the axial direction and does not appear to consider the width of the hole in the direction perpendicular to the axial direction. For example, the longer hole illustrated below is not necessarily capable of reducing the weight of the valve core in relation to the shorter hole illustrated below.

    PNG
    media_image3.png
    199
    198
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753